      3:18-cv-03565-JFA-SVH         Date Filed 12/26/18   Entry Number 1-1   Page 1 of 8
                                            EXHIBIT B




                                                                                              ELECTRONICALLY FILED - 2018 Nov 15 3:21 PM - RICHLAND - COMMON PLEAS - CASE#2018CP4006048
 STATE OF SOUTH CAROLINA                            IN THE COURT OF COMMON PLEAS FOR
                                                    THE FIFTH JUDICIAL CIRCUIT
 COUNTY OF RICHLAND
                                                    CASE NO.: 2018-CP-40-_____
 Ronald Williams,

                       Plaintiff,
                                                                 SUMMONS
 v.

 Tyson Foods, Inc.,

                      Defendant.


TO THE DEFENDANT ABOVE NAMED:

         YOU ARE HEREBY SUMMONED and required to answer the Complaint

herein, a copy of which is served upon you, and to serve a copy of your answer to this

Complaint upon the subscriber at the address shown below within thirty (30) days (thirty

five (35) days if served by United States Mail) after service hereof, exclusive of the date

of such service, and if you fail to answer the Complaint, judgment by default will be

rendered against you for the relief demanded in the Complaint.



                                          CROMER BABB PORTER & HICKS, LLC

                                          BY: s/Elizabeth M. Bowen____
                                            J. Lewis Cromer (S.C. #1470)
                                            Elizabeth M. Bowen (S.C. # 103337)
                                            1418 Laurel Street, Suite A
                                            Columbia, South Carolina 29201
                                            Phone 803-799-9530
                                            Fax      803-799-9533
                                            Attorneys for Plaintiff

November 15, 2018
Columbia, South Carolina




                                                2
      3:18-cv-03565-JFA-SVH         Date Filed 12/26/18   Entry Number 1-1     Page 2 of 8




                                                                                             ELECTRONICALLY FILED - 2018 Nov 15 3:21 PM - RICHLAND - COMMON PLEAS - CASE#2018CP4006048
 STATE OF SOUTH CAROLINA                            IN THE COURT OF COMMON PLEAS FOR
                                                    THE FIFTH JUDICIAL CIRCUIT
 COUNTY OF RICHLAND
                                                    CASE NO.: 2018-CP-40-_____
 Ronald Williams,

                       Plaintiff,
                                                                 COMPLAINT
 v.                                                          (Jury Trial Demanded)

 Tyson Foods, Inc.,

                      Defendant.


                                     EMPLOYMENT CASE

         The Plaintiff complaining of the Defendant respectfully alleges the foregoing.

                              PARTIES AND JURISDICTION

      1. Plaintiff, Ronald Williams %jFZOW\bWTTk&, is a former employee of the Defendant

who resides in Richland County, South Carolina.

      2. Defendant, Tyson Foods, Inc., %j;STS\RO\bk& Wa O multi-national protein-focused

food company with a facility in Richland County, South Carolina.

      3. This action alleges Disability Discrimination and Retaliation in violation of the

Americans with Disabilities Act and amendments thereto, 42 U.S.C. § 12101 et seq.

%j7;7k&, as well as Retaliation in Violation of the Family Medical Leave Act, 29

U.S.C. § 2601 et seq. %j=CB7k&)

      4. This Court may exercise subject matter jurisdiction over these claims. 29 U.S.C.

§ 2617(a)(2); 42 U.S.C. § 12117; 42 U.S.C. § 2000(e-5)(f)(3); Yellow Freight Sys., Inc.

v. Donnelly, 494 U.S. 820, 820, 110 S. Ct. 1566, 1567, 108 L. Ed. 2d 834 (1990).




                                                3
   3:18-cv-03565-JFA-SVH         Date Filed 12/26/18   Entry Number 1-1    Page 3 of 8




                                                                                             ELECTRONICALLY FILED - 2018 Nov 15 3:21 PM - RICHLAND - COMMON PLEAS - CASE#2018CP4006048
   5. Plaintiff filed charges of discrimination with the South Carolina Human Affairs

Commission and the Equal Employment Opportunity Commission, received his right to

sue letter, and this action is timely.

   6. The Defendant has enough employees to be subject to suit under the ADA.

   7. Jurisdiction and venue are proper because the parties have sufficient connections

to this circuit and the events giving rise to this action occurred in Richland County,

South Carolina.

                               FACTUAL ALLEGATIONS

   8. Defendant employed FZOW\bWTT b] aS`dS Oa O FZObS >`W\RS` W\ ;STS\RO\bla

Maintenance Department, beginning on or around July 29, 2015.

   9. Plaintiff performed his job in a competent, if not more than competent, manner

during his employment.

   10. On February 11, 2016, Plaintiff suffered from an on-the-job injury, including a

tendon tear in his shoulder.

   11. FZOW\bWTTla R]Qb]`a `SZSOaSR FZOW\bWTT b] `Sbc`\ b] e]`Y ]\ =SP`cO`g ,0' -+,1 eWbV

light duty restrictions. In or around October 2016, FZOW\bWTT ]` FZOW\bWTTla R]Qb]`a

informed Defendant that Plaintiff would have permanent work restrictions, including a

30-pound pushing, pulling, and lifting limitation, and a 20-pound overhead lifting

limitation.

   12. Defendant told Plaintiff on multiple occasions that Plaintiff could not apply for a

promotion or for another position because of his light-duty status.




                                             4
    3:18-cv-03565-JFA-SVH           Date Filed 12/26/18        Entry Number 1-1         Page 4 of 8




                                                                                                             ELECTRONICALLY FILED - 2018 Nov 15 3:21 PM - RICHLAND - COMMON PLEAS - CASE#2018CP4006048
    13. Plaintiff used intermittent leave related to his work-related injury from February

2016 until the end of his employment, including leave for a surgical procedure in June

2016 and leave for physical therapy appointments thereafter.

    14. Plaintiff followed the proper procedure to place Defendant on notice when

Plaintiff needed to use leave to attend medical appointments related to his work-related

injury.

    15. Plaintiff was rushed to the Emergency Room on August 24, 2017 and was falsely

diagnosed with the stomach flu. Plaintiff informed Defendant that he was diagnosed

with the stomach flu and would not be able to work the following day.1

    16. Plaintiff continued to suffer from medical complications after August 25, 2017.

Plaintiff kept Defendant informed of his medical status and provided Defendant with

documentation related to his medical condition and treatment during his absence f rom

work.

    17. On September 4, 2017, Plaintiff called ;STS\RO\bla ?c[O\ GSa]c`QSa

Department and informed Joyce Bates that he was still suffering from medical

complications and could not return to work. Bates informed Plaintiff that she would talk

to ;STS\RO\bla Human Resources Manager, Jackie Jones, O\R `Sbc`\ FZOW\bWTTla QOZZ.

8ObSa RWR \]b `Sbc`\ FZOW\bWTTla QOZZ)

    18. On September 8, 2017, Plaintiff called ;STS\RO\bla Human Resources

Department again to report the status of his condition. Plaintiff spoke to Jones and

expressed concerns about working that night, because he was still suffering from



1
  Plaintiff learned on September 20, 2017, that he had been misdiagnosed and was suffering from a tear
in his stomach and gastrointestinal bleeding. Plaintiff was admitted to the hospital on September 20, 2017
for the same.



                                                    5
   3:18-cv-03565-JFA-SVH       Date Filed 12/26/18    Entry Number 1-1      Page 5 of 8




                                                                                               ELECTRONICALLY FILED - 2018 Nov 15 3:21 PM - RICHLAND - COMMON PLEAS - CASE#2018CP4006048
medical complications. Jones instructed Plaintiff to wait until she called him back with

further instructions. Jones called Plaintiff later that evening and informed Plaintiff that

Defendant was terminating Plaintiff PSQOcaS FZOW\bWTTla OPaS\QSa dW]ZObSR ;STS\RO\bla

attendance point system.

   19. Plaintiff requested that Defendant reinstate Plaintiff after Plaintiff learned of his

misdiagnosis and received treatment for the tear and gastrointestinal bleeding; however,

Defendant refused to reinstate Plaintiff.

                      FOR A FIRST CAUSE OF ACTION
  (Disability Discrimination, 42 U.S.C. § 12101 et seq. and amendments thereto)

   20. Plaintiff realleges the foregoing where consistent.

   21. Plaintiff was disabled, and Defendant knew that Plaintiff was disabled.

   22. Plaintiff is, and at all times relevant hereto was, qualified to perform his job as a

Plate Grinder with or without reasonable accommodations.

   23. Reasonably accommodating Plaintiff would not have caused undue burden on

Defendant.

   24. Plaintiff sought reasonable accommodations at the times relevant to this action.

   25. Defendant treated Plaintiff disparately based on his disabilities and requests for

reasonable accommodations. Specifically, Defendant treated Plaintiff in a harsher

manner than similarly situated employees who did not suffer from a disability;

Defendant denied Plaintiff the opportunity to apply for a transfer or promotion; and

Defendant terminated Plaintiff POaSR ]\ FZOW\bWTTla OPaS\QSa' eVWQV eS`S RW`SQbZg `SZObSR

to his disabilities.

   26. Such conduct by the Defendant constitutes disability discrimination in violation

of the ADA.




                                             6
   3:18-cv-03565-JFA-SVH         Date Filed 12/26/18     Entry Number 1-1      Page 6 of 8




                                                                                                  ELECTRONICALLY FILED - 2018 Nov 15 3:21 PM - RICHLAND - COMMON PLEAS - CASE#2018CP4006048
   27. For the conduct alleged herein, the Defendant has directly and proximately

caused and is liable for all damages resulting T`][ bVS Z]aa ]T FZOW\bWTTla X]P' including:

back pay, front pay, back benefits, front benefits, diminished earning capacity, pain and

suffering, embarrassment, shock, humiliation, mental suffering, and emotional distress.

FZOW\bWTT Wa OZa] S\bWbZSR Obb]`\Sgla TSSa W\ OQQ]`R eWbV TSRS`OZ O\R abObS ZOea' O\R

Plaintiff is entitled to injunctive relief including reinstatement. Plaintiff last requests and

is due pre-judgment interest on all damages recovered.

   28. Such conduct by the Defendant was also willful and wanton and the Plaintiff is

entitled to punitive or liquidated damages for the same.

                    FOR A SECOND CAUSE OF ACTION
      (ADA Retaliation, 42 U.S.C. § 12101 et seq., and amendments thereto)

   29. Plaintiff realleges the foregoing where consistent.

   30. Plaintiff engaged in protected activity when Plaintiff requested reasonable

accommodations, i.e., light duty and medical leave. Specifically; Defendant treated

Plaintiff more harshly than similarly situated employees who did not request reasonable

accommodations; Defendant told Plaintiff that he could not apply for a promotion or

transfer based on his light-duty status; and Defendant terminated FZOW\bWTTla S[^Z]g[S\b

after Plaintiff requested reasonable accommodations.

   31. That such conduct constitutes retaliation in violation of the ADA.

   32. For the conduct alleged herein, the Defendant has directly and proximately

caused and is liable for all damages resulting from FZOW\bWTTla b`SOb[S\b O\R the loss of

FZOW\bWTTla job, including: back pay, front pay, back benefits, front benefits, diminished

earning capacity, pain and suffering, embarrassment, shock, humiliation, mental

acTTS`W\U' O\R S[]bW]\OZ RWab`Saa) FZOW\bWTT Wa OZa] S\bWbZSR Obb]`\Sgla TSSa W\ OQQ]`R eWbV




                                              7
  3:18-cv-03565-JFA-SVH        Date Filed 12/26/18    Entry Number 1-1      Page 7 of 8




                                                                                              ELECTRONICALLY FILED - 2018 Nov 15 3:21 PM - RICHLAND - COMMON PLEAS - CASE#2018CP4006048
federal and state laws, and Plaintiff is entitled to injunctive relief including

reinstatement. Plaintiff last requests and is due pre-judgment interest on all damages

recovered.

   33. Such conduct by the Defendant was also willful and wanton and the Plaintiff is

entitled to punitive or liquidated damages for the same.

                        FOR A THIRD CAUSE OF ACTION
                     (Violation of the Family Medical Leave Act)

   34. Plaintiff realleges the foregoing where consistent.

   35. Plaintiff was a qualified individual under the FMLA and went on medical leave

for a serious medical condition.

   36. While on medical leave, Plaintiff was terminated without just cause.

   37. IVS `SOa]\ UWdS\ T]` FZOW\bWTTla bS`[W\ObW]\ eOa TOZaS O\R ^`SbSfbcOZ' Oa FZOW\bWTT

was terminated for exercising his rights pursuant to the FMLA.

   38. Defendant terminated Plaintiff because he took proper and allowed leave. Such

termination was a willful and knowing violation of the FMLA and is inclined to dissuade

a reasonable person from exercising rights under the FMLA.

   39. For the conduct alleged herein, the Defendant has directly and proximately

caused and is liable for OZZ RO[OUSa `SacZbW\U bVS`ST`][' W\QZcRW\U bVS Z]aa ]T FZOW\bWTTla

X]P' POQY ^Og' T`]\b ^Og' ZW_cWRObSR RO[OUSa' Obb]`\Sgla TSSa O\R Q]aba' O\R OZZ ]bVS`

relief to which he may be entitled under the FMLA.

                                PRAYER FOR RELIEF

       WHEREFORE, for the above claims, the Plaintiff requests judgment to be

awarded by a jury against the Defendant for all actual, punitive, liquidated and other

damages pled or recoverable as well as injunctive relief, attorneyls fees and costs, and




                                            8
  3:18-cv-03565-JFA-SVH       Date Filed 12/26/18    Entry Number 1-1     Page 8 of 8




                                                                                            ELECTRONICALLY FILED - 2018 Nov 15 3:21 PM - RICHLAND - COMMON PLEAS - CASE#2018CP4006048
pre-judgment interest. Plaintiff also prays for any other relief that this Court may deem

just and proper.



                                     CROMER BABB PORTER & HICKS, LLC

                                     BY: s/Elizabeth M. Bowen____
                                       J. Lewis Cromer (S.C. #1470)
                                       Elizabeth M. Bowen (S.C. # 103337)
                                       1418 Laurel Street, Suite A
                                       Columbia, South Carolina 29201
                                       Phone 803-799-9530
                                       Fax      803-799-9533
                                       Attorneys for Plaintiff

November 15, 2018
Columbia, South Carolina




                                           9
